Exhibit 10.2
EXECUTION COPY
SEPARATION AGREEMENT
     This AGREEMENT (“Agreement”) made this January 4, 2011 (the “Effective
Date”), by and between Archipelago Learning, Inc., a Delaware corporation
(including its successors and assigns, the “Company”), and James B. Walburg (the
“Executive”).
     WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated as of August 31, 2009 (the “Employment Agreement”);
     WHEREAS, the Executive desires to resign from the positions of Executive
Vice President, Chief Financial Officer and Secretary of the Company and any
other positions he may hold with the Company and any of its direct or indirect
subsidiaries;
     WHEREAS, the Company desires to continue to employ the Executive until the
Company has transitioned to engaging the services of a new Chief Financial
Officer and the Executive desires to continue to be employed by the Company
pursuant to the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of such services and the mutual covenants
and promises herein contained, the Company and the Executive hereby agree as
follows:
     1. Resignation. The Executive acknowledges that he will voluntarily resign
from the positions of Executive Vice President, Chief Financial Officer and
Secretary of the Company and any other positions he may hold with the Company
and any of its direct or indirect subsidiaries as of the earlier to occur of
January 31, 2011, and the date that the Company appoints a new Chief Financial
Officer (the “Resignation Date”). For avoidance of any doubt, the Employment
Agreement shall remain in full force and effect through the Resignation Date and
thereafter Section 8 and certain specified defined terms shall survive, but only
to the extent expressly provided in this Agreement.
     2. Transition Services. As of the Resignation Date and for three (3) months
thereafter (the “Transition Period”) the Executive shall remain an employee of
the Company and shall provide services (the “Services”) to the Company with
respect to such matters as shall reasonably be requested by the Company’s Chief
Executive Officer or such other person whom the Chief Executive Officer may
designate. The Executive shall devote such time to the Services as may
reasonably requested. The Executive shall obey all laws in connection with the
performance of his duties hereunder and shall act in a manner that reflects
favorably at all times on the good name, goodwill and reputation of the Company.
     3. Compensation.
          a. Base Salary. The Executive shall be entitled to receive a base
annual salary of $275,000 during the Transition Period and pro-rated therefore,
which shall be paid in installments in accordance with the Company’s normal
payroll practices (“Base Salary”).
          b. Benefit Plans. The Executive shall continue to be entitled to
participate in all short-term incentive, retirement and welfare benefit plans
and programs made available generally to senior executives of the Company during
the Transition Period on a basis consistent with other senior executives of the
Company.

 



--------------------------------------------------------------------------------



 



          c. Expenses. During the Transition Period, the Company shall reimburse
the Executive for reasonable and customary business expenses incurred in
connection with the performance of the Services upon presentation of proper
receipts or other proof of expenditure and subject to such reasonable guidelines
or limitations provided by the Company from time to time.
     4. Termination.
          a. Accrued Obligations. In the event that the Executive’s employment
is terminated during the Transition Period for any reason or as a result of the
expiration of the Transition Period, the Executive shall be entitled to receive
the following benefits: (i) all salary earned or accrued but not yet paid
through such termination date, payable in accordance with Section 3a hereof;
(ii) reimbursement for any and all business expenses incurred prior to the
termination date, subject to the terms of the Company’s reimbursement policy;
(iii) payment for any earned and accrued, but unused, vacation days within
twenty (20) days following such termination date; and (iv) any other benefits
required by law (the “Accrued Obligations”).
          b. Retention Benefits. In the event that the Executive remains an
employee of the Company through the expiration of the Transition Period or is
terminated by the Company without Cause (as defined in the Employment Agreement)
during the Transition Period, and subject to the execution and delivery of an
effective and irrevocable general release and waiver of claims attached hereto
as Exhibit A (the “Release”) within thirty (30) days following the date of
Executive’s termination of employment, the Executive shall receive the following
additional benefits:
               i. Continued payment of Base Salary for a period of twelve
(12) months, which shall be paid in accordance with the Company’s normal payroll
practices, beginning with the first payroll date following the thirtieth (30th)
day after the date of Executive’s termination and ending not later than two
(2) years following Executive’s “separation from service,” as defined under
Section 409A of the Internal Revenue Code (“Section 409A”).
               ii. Payment of the Bonus (as such term is defined in the
Employment Agreement) for the 2010 fiscal year, to the extent it is earned under
the terms of the Company’s annual executive bonus plan. The Bonus (if any) shall
be paid in cash in accordance with the terms of the annual executive bonus plan
at the same time that other participants in the plan are paid, and in no event
later than March 15, 2011.
               iii. Notwithstanding anything to the contrary in any Restricted
Stock Award Agreement between the Company and the Executive, the Executive’s
restricted stock awards (the “Restricted Stock Award Agreements”) shall vest as
follows: (i) fifty percent (50%) of the Executive’s time vesting awards
remaining unvested as of the date hereof shall vest on January 10, 2011 and the
remainder shall vest on January 10, 2012; and (ii) all of the Executive’s
performance vesting awards shall vest in their entirety on January 10, 2011,
notwithstanding the termination of the Executive’s employment. Except as set
forth in the preceding sentence, the Executive shall be subject to all terms and
conditions set forth in the Restricted Stock Award Agreements and the
Archipelago Learning, Inc. 2009 Omnibus Incentive Plan.

2



--------------------------------------------------------------------------------



 



     5. Restrictive Covenants. For the avoidance of any doubt, the Executive
acknowledges that Section 8 of the Employment Agreement shall survive the
termination of the Employment Agreement and the payments and benefits described
herein shall be conditioned upon Executive’s continued compliance with Section 8
of the Employment Agreement. Further, for purposes of Section 8 of the
Employment Agreement, the “Restricted Period” shall end six (6) months following
the date of Executive’s termination of employment hereunder and “Trigger Date”
shall mean the date of Executive’s termination of employment hereunder.
          The Executive acknowledges and agrees that the Company enters into
this Agreement in consideration of and reliance on the Executive’s continuing
agreement to comply with Section 8 of the Employment Agreement, which is
intended to protect the Company’s business interests and goodwill, and to
minimize complexity and expense of protecting the Company’s rights in its
Confidential Information (as defined in the Employment Agreement). Accordingly,
in consideration for (a) the agreement by the Company to continue the
Executive’s employment, (b) the Executive’s access to and receipt of
Confidential Information of the Company, (c) the Company’s promise to provide
the Executive with Confidential Information, and (d) the Executive’s promise not
to disclose Confidential Information of the Company, the Executive agrees to
continue to comply with Section 8 of the Employment Agreement. It is understood
and agreed that the Company and the Executive consider the restrictions
contained in Section 8 of the Employment Agreement to be reasonable and
necessary for the purposes of preserving and protecting the Confidential
Information and other legitimate business interests of the Company.
     6. Return of Property. The Executive agrees that, as of the date of
Executive’s termination of employment, the Executive will return to the Company,
in good condition, all property of the Company, including without limitation,
keys, hardware, the originals and all copies (in whatever format) of all
management, training, instructional, marketing, promotional, pricing, strategic,
and selling materials; financial information; product information; customer
lists; other customer information; and all other selling, service and trade
information.
     7. Directors and Officers Insurance. Notwithstanding anything herein or in
the Release to the contrary: (i) the Executive’s right to indemnification or to
be held harmless pursuant to applicable corporate governance documents, director
and officer indemnification agreements and/or the laws of the State of Delaware;
and (ii) the Executive’s right to make claims or seek reimbursement pursuant to
the Company’s directors’ and officers’ insurance policies, shall survive the
termination of the Executive’s employment and such rights shall not be released
pursuant to the Release.
     8. Severability. In the event that any one or more of the provisions of
this Agreement are held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.
     9. Waiver. No waiver by either party of any breach by the other party of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.
     10. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without reference
to its choice of law rules.

3



--------------------------------------------------------------------------------



 



     11. Withholding. The Company shall deduct or withhold, or require the
Executive to remit to the Company, the minimum statutory amount to satisfy
federal, state or local taxes required by law or regulation to be withheld with
respect to any benefit provided hereunder.
     12. Entire Agreement. This Agreement, the Release, the Restricted Stock
Award Agreements and the Employment Agreement, to the extent it expressly
survives under the terms of this Agreement, constitute the entire agreement and
understanding of the parties with respect to the subject matter herein and
supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties. The Executive acknowledges and agrees that he is not
relying on any representations or promises by any representative of the Company
concerning the meaning of any aspect of this Agreement or the Release. This
Agreement and the Release may not be altered or modified other than in a writing
signed by the Executive and an authorized representative of the Company.
     13. Notices. All notices given hereunder shall be given in writing, shall
specifically refer to this Agreement and shall be personally delivered or sent
by telecopy or other electronic facsimile transmission or by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof:

         
 
  If to the Executive:   Mr. James B. Walburg
 
      1340 Shady Oaks Drive
 
      Southlake, Texas 76092
 
      Telephone: (817) 251-8017
 
      Facsimile: (817) 251-6291
 
       
 
  If to the Company:   c/o Archipelago Learning, Inc.
 
      3400 Carlisle Street
 
      Dallas, Texas 75204
 
      Attention: Chief Executive Officer
 
      Telephone: (214) 379-0023
 
      Facsimile: (866) 515-9145
 
       
 
  with a copy to:   c/o Providence Equity Partners Inc.
 
      50 Kennedy Plaza, 18th Floor
 
      Providence, Rhode Island 02903
 
      Attention: Peter O. Wilde, Jr.
 
      Telephone: (401) 751-8666
 
      Facsimile: (401) 751-1790
 
       
 
  with a copy to:   Weil, Gotshal & Manges LLP
 
      100 Federal Street 34th Floor
 
      Attention: Kevin J. Sullivan
 
      Telephone: (617) 772-8348
 
      Facsimile: (617) 772-8333

          If notice is mailed, such notice shall be effective upon mailing, or
if notice is personally delivered or sent by telecopy or other electronic
facsimile transmission, it shall be effective upon receipt.

4



--------------------------------------------------------------------------------



 



     14. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by the Executive, the Company and their
respective heirs, successors and assigns, except that the Executive may not
assign his rights or delegate his obligations hereunder without the prior
written consent of the Company.
     15. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
     16. Section 409A.
          a. Compliance. The intent of the parties is that payments and benefits
under this Agreement are exempt from Section 409A and, accordingly, to the
maximum extent permitted, the Agreement shall be interpreted to that end. The
Parties acknowledge and agree that the interpretation of Section 409A and its
application to the terms of this Agreement is uncertain and may be subject to
change as additional guidance and interpretations become available. If any
benefit or payment is deemed to not comply with Section 409A, the Company and
the Executive agree to renegotiate in good faith any such benefit or payment so
that either (i) Section 409A will not apply or (ii) compliance with Section 409A
will be achieved. In no event whatsoever shall the Company be liable for any
tax, interest or penalties that may be imposed on Executive by Section 409A of
the Code or any damages for failing to comply with Section 409A.
          b. Payments for Reimbursements and In-Kind Benefits. All
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the calendar year following the calendar year in
which the Executive incurs such expense. With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A of the Internal Revenue Code, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.
          c. Payments within Specified Number of Days. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment shall be within the sole discretion of the Company.
          d. Installments as Separate Payment. If under this Agreement, an
amount is paid in two (2) or more installments, for purposes of Section 409A,
each installment shall be treated as a separate payment.
[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the dates set forth below.

                  Archipelago Learning, Inc.
 
           
 
  By:   /s/ Tim McEwen   Date: January 4, 2010
 
           
 
  Name:   Tim McEwen    
 
  Title:   Chief Executive Officer    
 
           
 
  By:   /s/ James Walburg   Date: January 4, 2010
 
           
 
      James B. Walburg    

[Signature Page 1 of 1 to Walburg/ARCL Separation Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE AGREEMENT
     This RELEASE AGREEMENT (“Agreement”) made this January 4, 2011 (the
“Effective Date”), between Archipelago Learning Inc., a Delaware corporation
(including its successors and assigns, the “Company”), and James B. Walburg (the
“Executive”).
     1. Release.
          a. In consideration of the payments and benefits to be provided by the
Company pursuant to the Separation Agreement dated as of January 4, 2011 by and
between the Company and the Executive (the “Separation Agreement”), Executive,
on behalf of himself and his heirs, executors, devisees, successors and assigns,
knowingly and voluntarily releases, remises, and forever discharges the Company
and its parents, subsidiaries or affiliates, together with each of their current
and former principals, officers, directors, shareholders, agents,
representatives and employees, and each of their heirs, executors, successors
and assigns (collectively, the “Releasees”), from any and all debts, demands,
actions, causes of action, accounts, covenants, contracts, agreements, claims,
damages, omissions, promises, and any and all claims and liabilities whatsoever,
of every name and nature, known or unknown, suspected or unsuspected, both in
law and equity (“Claims”), which Executive ever had, now has, or may hereafter
claim to have against the Releasees by reason of any matter or cause whatsoever
arising from the beginning of time to the time he signs this Agreement (the
“General Release”). This General Release of Claims shall apply to any Claim of
any type, including, without limitation, any and all Claims of any type that
Executive may have arising under the common law, under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Older Workers Benefit
Protection Act, the Americans With Disabilities Act of 1967, the Family and
Medical Leave Act of 1993, the Employee Retirement Income Security Act of 1974,
the Sarbanes-Oxley Act of 2002, the Texas Commission on Human Rights Act, each
as amended, and any other federal, state or local statutes, regulations,
ordinances or common law, or under any policy, agreement, contract,
understanding or promise, written or oral, formal or informal, between any of
the Releasees and Executive, including but not limited to the Employment
Agreement between the Company and Executive dated as of August 31, 2009, and
shall further apply, without limitation, to any and all Claims in connection
with, related to or arising out of Executive’s employment relationship, or the
termination of his employment, with the Company.
          b. For the purpose of implementing a full and complete release,
Executive understands and agrees that this Agreement is intended to include all
claims, if any, which Executive or his heirs, executors, devisees, successors
and assigns may have and which Executive does not now know or suspect to exist
in his favor against the Releasees, from the beginning of time until the time he
signs this Agreement, and this Agreement extinguishes those claims.
          c. In consideration of the promises of the Company set forth in the
Separation Agreement, Executive hereby releases and discharges the Releasees
from any and all Claims that Executive may have against the Releasees arising
under the Age Discrimination Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”). Executive
acknowledges that he understands that the ADEA is a federal statute that
prohibits discrimination on the basis of age in employment, benefits and benefit
plans. Executive also understands that, by signing this Agreement, he is waiving
all Claims against any and all of the Releasees.

 



--------------------------------------------------------------------------------



 



          d. Except as expressly provided in Section 3 and Section 4 of the
Separation Agreement, Executive acknowledges and agrees that the Company has
fully satisfied any and all obligations owed to him arising out of his
employment with or termination from the Company, and no further sums or benefits
are owed to him by the Company or by any of the other Releasees at any time.
     2. Consultation with Attorney; Voluntary Agreement. The Company advises
Executive to consult with an attorney of his choosing prior to signing this
Agreement. Executive understands and agrees that he has the right and has been
given the opportunity to review this Agreement and, specifically, the General
Release in Section 1 above, with an attorney. Executive also understands and
agrees that he is under no obligation to consent to the General Release set
forth in Section 1 above. Executive acknowledges and agrees that the payments to
be made to Executive pursuant to the Separation Agreement are sufficient
consideration to require him to abide with his obligations under this Agreement,
including but not limited to the General Release set forth in Section 1.
Executive represents that he has read this Agreement, including the General
Release set forth in Section 1, and understands its terms and that he enters
into this Agreement freely, voluntarily, and without coercion.
     3. Effective Date; Revocation. Executive acknowledges and represents that
he has been given at least twenty-one (21) days during which to review and
consider the provisions of this Agreement and, specifically, the General Release
set forth in Section 1 above. Executive further acknowledges and represents that
he has been advised by the Company that he has the right to revoke this
Agreement for a period of seven (7) days after signing it. Executive
acknowledges and agrees that, if he wishes to revoke this Agreement, he must do
so in a writing, signed by him and received by the Company no later than 5:00
p.m. Eastern Time on the seventh (7th) day of the revocation period. If no such
revocation occurs, the General Release and this Agreement shall become effective
on the eighth (8th) day following his execution of this Agreement.
     4. Severability. In the event that any one or more of the provisions of
this Agreement are held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.
     5. Waiver. No waiver by either party of any breach by the other party of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.
     6. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without reference
to its choice of law rules.
     7. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the dates set forth below.

                          Archipelago Learning, Inc.
 
                   
 
  By:       Date:        
 
                   
 
  Name:   Tim McEwen            
 
  Title:   Chief Executive Officer            
 
                   
 
  By:       Date:        
 
                   
 
    James B. Walburg            

[Signature Page 1 of 1 to Walburg/ARCL Release Agreement]

 